DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Status
Claims 1-32, 36, 47-53 and 55-59 are pending. Claims 1-30 and 47-51 are withdrawn  from consideration as being directed to nonelected invention (Claims 1-30) and nonelected species (Claims 47-51). Therefore, Claims 31, 32, 36, 52-53, and 55-59 are under examination.
Applicant previously elected without traverse Group III, bladder cancer and Y373C in the reply filed on 6/22/2020. 

Priority
This application is a continuation of U.S. Application No. 14/858,627, filed September 18, 2015, which claims the benefit of U.S. Provisional Application No. 62/056,159, filed on September 26, 2014.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 11/16/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Withdrawn Claim Rejections 
The previous rejection of Claims 31, 32, 36, 52-53, and 55-59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been overcome by the current amendment. Therefore, the rejection is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 11/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,077,106 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Maintained - Claims 31, 32, 36, 52-53 and 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greulich et al. (Trends Mol Med. 2011 May ; 17(5): . doi:10.1016/j.molmed.2011.01.012) in view of Foundation Medicine (WO 2014/113729) and Saxty et al. (US 20130072457 A1).

Claimed invention
The claims are drawn to treating bladder cancer in a patient determined to have a FGFR single nucleotide polymorphism FGFR3 Y373C in a biological sample by administering a FGFR inhibitor of formula (I) 
    PNG
    media_image1.png
    369
    558
    media_image1.png
    Greyscale
. 

Prior art 
Those skilled in the art already knew that bladder cancer cells with the Y373C mutation were susceptible to treatment with a FGFR inhibitor. 
Greulich looked at targeting mutant FGFR in cancer treatment (see title; abstract) and contemplated that treatment targeting FGFR3 mutations is beneficial for a subset of bladder cancer versus other subsets of bladder cancer (see p. 3, 1st full par.) Cancer cell samples are determined to have the mutations (see p. 2, 2nd par.) Greulich teaches that bladder cancer cells may express Y373C and S249C mutants, which are FGFR3 activating mutations. See p. 6, 4th full par. see also Table 1: p. 18. Greulich teaches two urothelial cell carcinomas, i.e., MGH-U3 and 97-7 bladder cancer cells, express Y373C and S249C mutations. See Id. The proliferation of the bladder cancer cells with these mutations were inhibited by the administration of the pan-FGFR inhibitor, SU5402. Greulich further teaches that the proliferation of at least two Y373C mutant cancers including MGH-U3 bladder cancer was inhibited by another pan-FGFR inhibitor, PD173074. (See Id; see also p. 6, second full par.)

While Greulich teaches the treatment of cancers determined to have Y373C mutant, including bladder cancer, with pan-FGFR inhibitors (i.e., inhibitors of FGFR1, FGFR2, FGFR3, and FGFR4), Greulich does not expressly teach the specific pan-inhibitor JNJ42756493.

However, JNJ42756493 was already described in the prior art as a pan-FGFR inhibitor useful for treating cancer. For example, Foundation Medicine teaches that JNJ42756493 is an orally bioavailable, pan-FGFR inhibitor useful for inducing tumor cell death and inhibiting tumor proliferation in tumor cells that overexpress FGFR. (See p. 59:14-19; see also Claims 4 and 9.) JNJ42756493, which has the IUPAC name of N-(3,5-dimethoxyphenyl)-N′-(1-methylethyl)-N-[3-(1-methyl-1H-pyrazol-4-yl)quinoxalin-6-yl]ethane-1,2-diamine, was developed by Saxty for as a FGFR inhibitor for treating cancer. (See Saxty abstract; Claims 20, 22, 27, 30.) Saxty teaches that JNJ42756493 one of the pyrazolyl quinazoline compounds of the invention that inhibits FGFR1, FGFR2, FGFR3, and FGFR4. (See compound 4 in Table A2 at p. 300; see also [0465].) In general, Saxty teaches the therapeutically effective amount would be in particular from 0.005 mg/kg to 10 mg/kg body weight. It may be appropriate to administer the required dose as single, two, three, four or more sub-doses at appropriate intervals throughout the day. Said sub-doses may be formulated as unit dosage forms, for example, containing 0.5 to 500 mg, in particular 1 mg to 500 mg, more in particular 10 mg to 500 mg of active ingredient per unit dosage form. Furthermore, it is evident that the effective daily amount may be lowered or increased depending on the response of the treated subject and/or depending on the evaluation of the physician prescribing the compounds of the invention. (See [1140], [1141], [1200].) 

One of ordinary skill in the art would have found it obvious to treat a bladder cancer patient determined to have cancer cells with the Y373C mutation by administering JNJ42756493 because Greulich teaches that bladder cancer determined to have Y373C mutant can be inhibited with pan-FGFR inhibitors such as SU5402 or PD173074 and Foundation Medicine and Saxty both teach that JNJ42756493 is a pan-FGFR inhibitor that is useful for treating cancer. The artisan would have substituted one pan-FGFR inhibitor for another with a reasonable expectation of success in treating a cancer having cell types taught in the prior art to be responsive to pan-FGFR inhibitors. The inhibition of the cancer is a clinical response of the cancer to treatment.

Claims 32 and 59 are met by the structure of JNJ42756493.

Claim 36 states that the patient is diagnosed with metastatic bladder cancer. Saxty teaches in particular the compounds of the invention may be useful for treating metastasis. See [1078].

Claims 52 and 53 depend from claim 31, wherein the patient has been diagnosed with urothelial carcinoma and has advanced bladder cancer, respectively. As outlined above, Greulich concerns targeting mutant FGFR in cancer treatment. See title; abstract. Greulich teaches that the urothelial cell carcinomas, MGH-U3 and 97-7 bladder cancer, express the activated Y373C and S249C mutants. See p. 6, 4th full par. see also Table 1: p. 18. 

Claims 55-57 depend from claim 31 comprising administering the FGFR inhibitor to the patient according to a dosing regimen comprising a once daily dose of about 9 mg, about 0.5 mg to about 9 mg or about 4 mg to about 9 mg, respectively. Saxty teaches that the compounds of the invention would be in particular from 0.005 mg/kg to 10 mg/kg body weight. Saxty further teaches to administer the required dose as single, two, three, four or more sub-doses at appropriate intervals throughout the day. Said sub-doses may be formulated as unit dosage forms, for example, containing 0.5 to 500 mg, in particular 1 mg to 500 mg, more in particular 10 mg to 500 mg of active ingredient per unit dosage form. Furthermore, it is evident that the effective daily amount may be lowered or increased depending on the response of the treated subject and/or depending on the evaluation of the physician prescribing the compounds of the invention. (See [1140], [1141], [1200].) One of ordinary skill in the art would have found it obvious to administer the compound once a day to minimize the number of times the patient has to take the medication. This would provide for convenience. Furthermore, single daily doses is expressly provided as an option for administration by Saxty as mentioned above. Additionally, one of ordinary skill in the art would have found it obvious to administer the claimed amount of JNJ42756493 because Saxty teaches that the preferred amount would be in particular from 0.005 mg/kg to 10 mg/kg body weight. Therefore, one of ordinary skill in the art would understand that the dose amount would be adjusted depending on the size or weight of the patient. Saxty further teaches that the amount in the dosage form contains in particular 10 mg to 500 mg and can be administered in a single dose. Accordingly, one of ordinary skill in the art would have found it obvious to administer the claimed dose of the compound because the claimed dose (i.e., about 4 mg to about 9 mg) is overlapped by the dose disclosed by Saxty (i.e., 10 mg to 500 mg).

Claim 58 is similar to Claim 31 but more specifically outlines administering a specific daily dose of the drug. For similar reasons provided above (for Claims 31 and 55-57), the patient population and dose amount are rendered prima facie obvious by the prior art.

Response to arguments
Applicant argues that Greulich does not suggests that pan-FGFR inhibitor would be effective for treating a cancer having a Y373C  mutation because Greulich states that it is “too soon to predict whether treatments targeting FGFRs will be as successful as those targeting tumors demonstrating oncogene dependence on other activated kinases.” This does not teach away from the claimed invention or take away from the rejection. This statement does not disparage the use if FGFR inhibitors for treating cancer in any way or suggest that FGFR inhibitors cannot work. This only suggest that it is too soon to predict whether or not it is equal or better in efficacy than another known treatment.
Applicant states that, based on Greulich’s teachings, one would not find it obvious to treat bladder cancer patient having the FGFR Y373C mutation with SU5402 or PD173074. This is not persuasive because Greulich teaches two bladder cancer cells types, MGH-U3 and 97-7, express Y373C and S249C mutations. The proliferation of the bladder cancer cells with these mutations were inhibited by the administration of the pan-FGFR inhibitor, SU5402. Greulich further teaches that the proliferation of at least two Y373C mutant cancers including MGH-U3 bladder cancer was inhibited by another pan-FGFR inhibitor, PD173074. Thus, this would contradict Applicant’s argument given that both PD173074 and SU5402 are described as effective for inhibiting cancer with these mutations.
Regarding Applicant’s argument that the prior art fails to teach the method of obtaining a clinical response, the inhibition of cancer described in the reference is the clinical response. It is noted that the instant specification does not provide a clear definition for what a clinical response is. Therefore, the limitation encompasses methods wherein the actual treatment of or the inhibition of cancer is the claimed clinical response.
Applicant further argues that Foundation Medicine and Saxty fail to remedy deficiencies in Greulich. However, Greulich does not have the deficiencies alleged by Applicant.
Applicant points to a couple of post-filing references to that described the use of the claimed compound to treat cancer in patients. However, this simply shows that the claimed invention works and does not show why the claimed invention is patentable over the prior art. To the extent that the post-filing references may support an unexpected result, it is noted that Applicant has the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). However, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The data proffered was not presented in the form of a declaration/affidavit or compared to the closest prior art and clearly explained exactly what is unexpected and why the differences referred to are not simply differences in degree. 
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629